DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                 DAVID YU,
                                 Appellant,

                                     v.

      INTRACOASTAL 31 CONDOMINIUM ASSOCIATION, INC.,
                         Appellee.

                               No. 4D18-3350

                           [October 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE 14-023564.

    Nataly Gutierrez and Mauri Peyton of PeytonBolin, PL, Fort Lauderdale,
for appellant.

    Marisol R. Basulto of Basulto Robbins & Associates, LLP, Miami Lakes,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.